             Case 3:20-mj-71712-MAG Document 23 Filed 03/01/21 Page 1 of 2



 1   RANDY SUE POLLOCK
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Tel: (510) 763-9967
     Fax: (510) 380-6551
 4   rsp@rspollocklaw.com
 5   Attorney for Defendant
     ANDREW CHAPIN
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                            NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANCISCO DIVISION
10
                                               –ooo–
11
12    UNITED STATES OF AMERICA,                    No. CR. 20-71712-MAG

13                  Plaintiff,

14                                                 STIPULATION AND PROPOSED
      vs.                                          ORDER TO CONTINUE
15                                                 STATUS CONFERENCE
                                                   __________________________
16    ANDREW CHAPIN,

17                  Defendant.
18                                             /

19          Defendant Andrew Chapin, by and through his counsel Randy Sue Pollock, and
20   Assistant United States Attorney Kimberly Hopkins hereby request that the status
21   conference in this case presently set for March 8, 2021, be continued to April 6, 2021.
22   This request is because defense counsel will be in trial before Judge Alsup on March 8th.
23   ///
24   ///
25   ///
26   ///
27
28
             Case 3:20-mj-71712-MAG Document 23 Filed 03/01/21 Page 2 of 2


            It is accordingly proposed that the time period from March 8, 2021 to April 6,
 1
     2021 would be deemed excludable pursuant to 18 U.S.C. Section 3161(h)(8)(A), given
 2
     that the ends of justice served by granting a continuance outweigh the best interests of the
 3
     public and of the defendant in a speedy trial.
 4
 5
     Date: February 27, 2021                          Respectfully submitted,
 6
 7
                                                      __________/s/_____________
 8                                                    RANDY SUE POLLOCK
                                                      Counsel for Defendant
 9                                                    ANDREW CHAPIN
10
11
     Date: February 27, 2021                          _________/s/_______________
12                                                    KIMBERLY HOPKINS
                                                      Assistant United States Attorney
13
14
15
16
     SO ORDERED:                                      ________________________
17                                                    United States Magistrate Judge
                                                      SALLIE KIM
18
19
20
21
22
23
24
25
26
27
28

                                                                                                2
